ORDER

PER CURIAM.
AND NOW, this 15th day of October, 2004, Alexander B. Dranov having been *579suspended from the practice of law in the State of New Jersey for a period of six months by Order of the Supreme Court of New Jersey dated April 22, 2004; the said Alexander B. Dranov having been directed on August 12, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Alexander B. Dranov is suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.